Case: 14-41267      Document: 00513079791         Page: 1    Date Filed: 06/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 14-41267                              FILED
                                 Conference Calendar                      June 16, 2015
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE RUBEN MEDINA, also known as Jose Rios Medina, also known as Jose
Medina,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:14-CR-244-1


Before DAVIS, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Jose Ruben Medina raises an
argument that he concedes is foreclosed by United States v. Morales-Mota, 704
F.3d 410, 412 (5th Cir. 2013), which rejected the argument that the Texas
offense of “burglary of a habitation” is broader than the generic, contemporary
definition of “burglary of a dwelling” under U.S.S.G. § 2L1.2(b)(1)(A)(ii)



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41267    Document: 00513079791     Page: 2   Date Filed: 06/16/2015


                                 No. 14-41267

because it defines the “owner” of a habitation as a person with a “greater right
to possession of the property than the actor.” Accordingly, the motion for
summary disposition is GRANTED, and the judgment of the district court is
AFFIRMED.




                                       2